         Case 1:21-cv-10761-NMG Document 18 Filed 07/20/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  AMERICAN CIVIL LIBERTIES UNION and
  AMERICAN OVERSIGHT,

                  Plaintiffs,

  v.                                                         C.A. No. 1:21-cv-10761-NMG

  U.S. IMMIGRATION AND CUSTOMS
  ENFORCEMENT

                  Defendant.


                                      JOINT STATEMENT

       Pursuant to Local Rule 16.1, Plaintiffs American Civil Liberties Union of Massachusetts

(“ACLUM”) and American Oversight (“AO”) (collectively, the “plaintiffs”) and Defendant

United States Immigration and Customs Enforcement (“ICE”) hereby submit this joint statement

and proposed schedule for the litigation.

       This FOIA case arises from a request for records submitted by the plaintiffs to ICE on

November 18, 2019 (the “Request”). See Complaint ¶13 & Ex. A (request). To date, ICE has not

produced any responsive records to the plaintiffs.

       The parties have been conferring since late June regarding the status and proposed

schedule for this litigation. On July 9, the parties met telephonically to discuss the matter

further, and agreed to the proposed schedule set forth below. In summary, ICE reports that it has

now conducted a search for responsive records. ICE has agreed to produce the records and/or

portions of records it contends are responsive and non-exempt by August 9. ICE has also agreed

to provide the plaintiffs with a description of its search process on that date.

       Upon receipt of the records and other information on August 9, the plaintiffs will review

the materials, and the parties propose to confer in an attempt to resolve any remaining disputed
           Case 1:21-cv-10761-NMG Document 18 Filed 07/20/21 Page 2 of 3




issues by September 10, 2021. Because the plaintiffs are not presently aware of the parameters

of ICE’s search or the scope of any proposed withholding of responsive documents, the plaintiffs

reserve all rights to contest those issues. As a FOIA action, adjudication through summary

judgment, without prior discovery, is the typical avenue for disposition of FOIA claims. See

Elkins v. Fed. Aviation Admin., 103 F. Supp. 3d 122, 132 (D.D.C. 2015). However, Plaintiffs

reserve all their rights to seek from this Court discovery at a later time. 1 See, e.g., ACLUM v.

ICE, 448 F. Supp. 3d 27, 45 (D. Mass. 2020) (Sorokin, J.) (denying ICE’s summary judgment

motion regarding search adequacy and ordering “limited focused discovery” to allow ACLUM to

ascertain whether ICE’s search was reasonable).

         Accordingly, the parties jointly propose the following schedule:

             •    August 9, 2021: ICE produces to the plaintiffs:
                     o Those records and/or portions of records which ICE contends are non-
                        exempt and responsive to the Request; and
                     o A description of ICE’s search process in response to the Request.

             •    No later than August 23, 2021: Plaintiffs provide ICE with a list of disputed
                  issues, if any, concerning ICE’s search and production to date.

             •    No later than September 10, 2021: Parties meet and confer in an effort to resolve
                  any disputes.

             •    October 25, 2021: ICE files its motion for summary judgement, including a
                  Vaughn index, concerning any issues that remain disputed.

             •    November 15, 2021: Plaintiffs file their opposition to ICE’s summary judgment
                  and any cross-motion for summary judgment.

             •    November 29, 2021: ICE files its summary judgment reply and cross-opposition.

             •    December 13, 2021: Plaintiffs file their summary judgment cross-reply.




1
 Defendants do not believe discovery is appropriate in FOIA cases and any request by Plaintiffs will be left to the
sound discretion of this Court with Plaintiffs having to carry its burden for such relief. See Ford v. DOJ, No. 07-cv-
1305, 2008 WL 2248267, at * 8 (D.D.C. May 29, 2008) (explaining that “it is plaintiff’s burden in challenging the
adequacy of an agency’s search to present evidence rebutting the agency’s initial showing of a good faith search.”).
                                                          2
         Case 1:21-cv-10761-NMG Document 18 Filed 07/20/21 Page 3 of 3




           •   December 2021/January 2022: Summary judgment hearing on a date convenient
               for the Court.


Dated: July 20, 2021                                        Respectfully submitted,

 FOR THE PLAINTIFFS,                                        FOR THE DEFENDANTS,

 /s/ Krista Oehlke                                          NATHANIEL R. MENDELL
 Krista Oehlke (BBO #707566)                                United States Attorney
 Daniel L. McFadden (BBO #676612)
 Matthew R. Segal (BBO #654489)
 American Civil Liberties Union                       By:   /s/ Michael Sady
 Foundation of Massachusetts, Inc.                          Michael Sady
 211 Congress Street                                        Assistant U.S. Attorney
 Boston, MA 02110                                           1 Courthouse Way, Suite 9200
 (617) 482-3170                                             Boston, MA 02210
 koehlke@aclum.org                                          (617) 748-3100
                                                            michael.sady@usdoj.gov
 Counsel for Plaintiff American Civil Liberties
 Union of Massachusetts, Inc.



 /s/ Katherine M. Anthony
 Katherine M. Anthony (BBO #685150)
 AMERICAN OVERSIGHT
 1030 15th Street NW, B255
 Washington, DC 20005
 (202) 897-3918
 katherine.anthony@americanoversight.org

 Counsel for Plaintiff American Oversight




                                                  3
